UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number 333-170781 (Check One):o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Q o Form 10-Do Form N-SAR o Form N-CSR For Period Ended: December 31, 2013 o Transition Report on Form 10-K oTransition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION TRAIL ONE, INC. (Full Name of Registrant) (Former Name if Applicable) 1208 Gaither Road (Address of Principal Executive Office (Street and Number)) Rockville, Maryland20850 (City, State and Zip Code) PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) Trail One, Inc. (the “Registrant”) was unable, without unreasonable effort or expense, to file itsQuarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2013 (the “Quarterly Report”) by theFebruary 14, 2014filing deadline applicable to smaller reporting companies due to a delay experienced by the Registrant in completing its financial statements and other disclosures in the Quarterly Report. As a result, the Registrant is still in the process of compiling required information to complete theQuarterly Report and its independent registered public accounting firm requires additional time to complete its review of the financial statements for the period ended December 31, 2013 to be incorporated in the Quarterly Report. The Registrant expects to file itsQuarterly Report within the fifth calendar day period following the prescribed due date of theQuarterly Report. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Mohammad Omar Rahman 224-6627 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).xYes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o Yes x No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Trail One, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:February 14, 2014By: /s/ Mohammad Omar Rahman Mohammad Omar Rahman Chief Executive Officer
